ACCEPTED
                                                                                            03-14-00353-CR
                                                                                                    5320803
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      5/18/2015 12:45:43 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                IN THE COURT OF APPEALS

                           THIRD SUPREME JUDICIAL DISTRICTRECEIVED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  5/18/2015 12:45:43 PM
                                                                      JEFFREY D. KYLE
KELLY KITA SHEFFIELD,                                                      Clerk
                                          *
               Appellant                  *
                                          *
vs.                                       *    APPEALS CT. No. 03-14-00353-CR
                                          *    TR. CT. No. CR2011-475
THE STATE OF TEXAS,                       *
               Appellee                   *
           APPELLANT'S SECOND AMENDED MOTION FOR
           EXTENSION OF TIME TO FILE APPELLATE BRIEF

TO THE HONORABLE COURT OF APPEALS:

  COMES NOW KELLY KIT A SHEFFIELD, Appellant in the above styled
and numbered cause, under the authority of Rule 10.5(b)(1), T.R.A.P., and shows
the Court as follows:

                                     1.

   Appellant's brief was due in this Court on October 10, 2014 and has not yet been
filed.

                                     2.

  Appellant seeks an extension of time to May 22, 2015 to file her brief.

                                     3.

   On May 12, 20 15 a hearing was held in the district court of Comal county,
Texas to determine (1) whether Appellant still sought to appeal the verdict of the
jury in this cause; and (2) the time frame for the submission of this appellate brief.
At said hearing, the undersigned counsel indicated to the trial court that Appellant
did, indeed, wish to prosecute her appeal and that the undersigned anticipated that
he could file said brief by Friday, May 15, 2015. However, on Thursday May 14,
2015 after revising said brief and prior to filing the undersigned counsel lost the
flash drive on which the brief was drafted and despite frantic attempts to recreate
the brief and prepare for filing I was simply unable to do so in time to meet the
deadline of May 15. While this request for an additional extension oftime to file
this brief sounds like a variation of the "dog ate my homework" excuse it
unfortunately just happens to be the truth in this case and I have no recourse but to
file this request for additional time to file this brief.
                                      4.

  This is the Appellant's second request for an extension of time to file this
appellate brief. Appellant seeks an extension to May 22, 2015.




                                               ph E. Garcia, III
                                           200 N. Seguin Avenue
                                           P.O. Box 310702
                                           New Braunfels, TX 78131-0702
                                           (830) 627-8868- Phone
                                           (830) 627-8683 -Fax
                                           SBN: 07636725
                                           joeg3 @sbcglobal.net
                                           ATTORNEY FOR APPELLANT

                          CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing instrument was served on the
Comal County District Attorney's Office, 150 N. Seguin, Suite 314, New
Braunfels, Texas on May 18, 2015.